Exhibit 10.4

 

 

 

AGREEMENT OF PURCHASE AND SALE

 

BY AND BETWEEN

 

 

THE REALTY ASSOCIATES FUND VI, L.P.,

 

 

AS SELLER,

 

 

AND

 

 

CUBIST PHARMACEUTICALS, INC.

 

 

AS PURCHASER

 

 

Date:                June 17, 2011

Property:         45-55 Hayden Avenue

Lexington, Massachusetts

 

 

 

 

--------------------------------------------------------------------------------


 

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made and entered into
as of this 17th day of June, 2011 by and between THE REALTY ASSOCIATES FUND VI,
L.P., a Delaware limited partnership (“Seller”), whose principal place of
business is located at c/o TA Associates Realty, 28 State Street, 10th Floor,
Boston, Massachusetts 02109, and CUBIST PHARMACEUTICALS, INC., a Delaware
corporation, or its permitted assigns (“Purchaser”), whose principal place of
business is located at 65 Hayden Avenue, Lexington, Massachusetts 02421.

 

In consideration of the mutual promises, covenants and agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

 

ARTICLE I.

 

Sale of Property

 

1.1.         Sale of Property.  Subject to and in accordance with the terms and
conditions of this Agreement, Seller hereby agrees to sell, assign and convey to
Purchaser and Purchaser agrees to purchase from Seller, all of Seller’s right,
title and interest in and to, the following:

 

1.1.1.              Land and Improvements.  That certain parcel of real
property, more particularly described, on Exhibit A attached hereto and
incorporated herein by reference thereto (the “Land”), together with all
improvements located thereon (the “Improvements”).

 

1.1.2.              Real Property.  All rights, privileges and easements
appurtenant to Seller’s interest in the Land and the Improvements, if any,
including, without limitation, all of Seller’s right, title and interest, if
any, in and to all mineral and water rights and all easements, licenses,
covenants and other rights-of-way or other appurtenances used in connection with
the beneficial use and enjoyment of the Land and the Improvements (the Land, the
Improvements and all such easements and appurtenances are sometimes collectively
referred to herein as the “Real Property”).

 

1.1.3.              Leases.  All leases, subleases, licenses and other occupancy
agreements, together with any and all amendments, modifications or supplements
thereto, and all security deposits, other instruments of security and guarantees
given thereunder to the extent assignable, are hereafter referred to
collectively as the “Leases” being more particularly described on Exhibit E
attached hereto.

 

1.1.4.              Personal Property.  All personal property (including
equipment), if any, owned by Seller and located on the Real Property as of the
date hereof, and all fixtures (if any) owned by Seller and located on the Real
Property as of the date hereof (the “Personal Property”).

 

--------------------------------------------------------------------------------


 

1.1.5.              Intangible Property.  All non-exclusive trademarks and trade
names, if any, used or useful in connection with the Real Property
(collectively, the “Trade Names”), together with the Seller’s interest, if any,
in and to all guarantees, licenses, approvals, certificates, permits and
warranties relating to the Real Property or the Personal Property, to the extent
assignable, and in and to any site plans, surveys, plans and specifications and
other similar plans relating to the Real Property (collectively, the “Intangible
Property”).

 

1.1.6.              Service Contracts.  All contracts for the maintenance,
operation and repair of the Real Property, together with all amendments,
modifications or supplements thereto listed on Exhibit J attached hereto that
Purchaser has elected to assume (the “Assumed Contracts”) in accordance with the
terms hereof.

 

1.2.         Property.  The Real Property, the Leases, the Personal Property,
the Trade Names, the Intangible Property and the Service Contracts are sometimes
collectively hereinafter referred to as the “Property”).  It is hereby
acknowledged by the parties that Seller shall not convey to Purchaser any
(a) claims relating to any real property tax refunds or rebates applicable to
the period prior to Closing, (b) insurance claims existing as of the date of
this Agreement, and/or (c) existing claims against any tenants of the Property
that are applicable to the period prior to the Closing (as hereinafter defined),
all of which claims shall be reserved by Seller, and all of which claims are
listed on Exhibit K attached hereto.

 

ARTICLE II.

 

Purchase Price

 

2.1.         Purchase Price.  The purchase price for the Property shall be FIFTY
THREE MILLION FIVE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($53,550,000.00)
(the “Purchase Price”).  The Purchase Price, as adjusted by all prorations as
provided for herein, shall be paid to Seller by Purchaser at Closing, by wire
transfer of immediately available federal funds.

 

ARTICLE III.

 

Deposits and Escrow Agent

 

3.1.         Deposit.  Within two (2) business days following the Effective
Date, as defined in Section 16.4 of this Agreement and as a condition precedent
to the formation of this Agreement, Purchaser shall deposit Five Hundred
Thousand and No/100 Dollars ($500,000.00) (the “Initial Deposit”) with Chicago
Title Insurance Company, Suite 1700, 2001 Bryan Street, Dallas, Texas 75201,
Attention:  Ellen Schwab (“Escrow Agent” and “Title Company”) in immediately
available federal funds, the receipt of which is hereby acknowledged by Escrow
Agent’s execution hereof.  If Purchaser shall fail to deposit the Initial
Deposit within the time period provided for above, Seller may at any time prior
to the deposit of the Initial Deposit, terminate this Agreement by written
notice to Purchaser and Escrow Agent, in which case this Agreement shall be null
and void ab initio and in such event Escrow Agent shall immediately deliver to
Seller all copies of this Agreement in its possession, and thereafter neither
party shall have any further rights or obligations to the other hereunder,
except for the Surviving Termination Obligations (as hereinafter defined).

 

--------------------------------------------------------------------------------


 

Unless this Agreement is terminated pursuant to Section 6.3 herein, Purchaser
shall deposit with the Title Company within two (2) business days following the
expiration of the Title Review Period, as hereinafter defined, the amount of
Five Hundred Thousand and No/100 Dollars ($500,000.00) in immediately available
federal funds (the “Additional Deposit”).  Upon receipt of the Additional
Deposit, the entire Deposit shall, except as expressly provided in this
Agreement, be completely non-refundable.  If Purchaser shall fail to deposit the
Additional Deposit within the time period provided for above, Seller may at
anytime prior to the deposit of the Additional Deposit, terminate this Agreement
by written notice to Purchaser and Escrow Agent, whereupon the Initial Deposit
and all interest earned thereon shall be returned to Purchaser and this
Agreement shall be null and void and thereafter neither party shall have any
further rights or obligations to the other hereunder, except for the Surviving
Termination Obligations. The Initial Deposit and the Additional Deposit,
together with all interest accrued for each of the same, shall be collectively
referred to herein as the “Deposit”.

 

3.2.         Application Upon Default.  If the Closing occurs, the Deposit shall
be paid to Seller and credited against the Purchase Price at Closing.  If the
Closing does not occur in accordance with the terms hereof, the Deposit shall be
held and delivered as hereinafter provided.

 

3.3.         Interest Bearing.  The Deposit shall (a) be held in an
interest-bearing escrow account by Escrow Agent in an institution as directed by
Purchaser and reasonably acceptable to Seller, and (b) include any interest
earned thereon.  To allow the interest bearing account to be opened, Purchaser’s
and Seller’s tax identification numbers are set forth herein below their
signatures.

 

3.4.         Escrow Agent.  Escrow Agent is executing this Agreement to
acknowledge Escrow Agent’s responsibilities and rights hereunder.  Any amendment
to this Agreement not executed by Escrow Agent shall be effective as to the
parties thereto, but shall not be binding upon Escrow Agent.  Escrow Agent shall
accept the Deposit with the understanding of the parties that Escrow Agent is
not a party to this Agreement except to the extent of its specific
responsibilities and rights hereunder, and does not assume or have any liability
for the performance or non-performance of Purchaser or Seller hereunder. 
Additional provisions with respect to the Escrow Agent are set forth in
Article XVI.

 

ARTICLE IV.

 

Closing, Prorations and Closing Costs

 

4.1.         Closing.  The closing of the purchase and sale of the Property
shall occur at 10:00 a.m. (local time at the Property) on the first business day
on or after the fifteenth (15th) day following the last day of the Title Review
Period or such earlier date as may be agreed to by Seller and Purchaser and
shall be held through escrow at the offices of the Escrow Agent, or at such
other place agreed to by Seller and Purchaser.  “Closing” shall be deemed to
have occurred when the Title Company has been instructed by both parties to
record the Deed. Time is hereby made of the essence. The date of Closing is
referred to in this Agreement as the “Closing Date.”

 

--------------------------------------------------------------------------------


 

4.2.         Prorations.  All matters involving prorations or adjustments to be
made in connection with Closing and not specifically provided for in some other
provision of this Agreement shall be adjusted in accordance with this
Section 4.2.  Except as otherwise set forth herein, all items to be prorated
pursuant to this Section 4.2 shall be prorated as of 11:59 p.m. of the day
immediately preceding the Closing Date, with Purchaser to be treated as the
owner of the Property, for purposes of prorations of income and expenses, on and
after the Closing Date.  Seller shall cause the Title Company to prepare a
preliminary statement of prorations and other adjustments to the Purchase Price
and provide the same to Purchaser at least two (2) business days before the
Closing.  The provisions of this Section 4.2 shall survive the Closing.

 

4.2.1.              Taxes.  Except to the extent payable by the tenants to the
applicable taxing authorities, real estate and personal property taxes and
special assessments, if any, shall be prorated as of the Closing Date.  Seller
shall pay all real estate and personal property taxes and special assessments
payable during the calendar year of the Closing and attributable to the Property
to, but not including, the Closing Date.  If the real estate and/or personal
property tax rate and assessments have not been set for the taxes and
assessments payable during the year in which the Closing occurs, then the
proration of such taxes shall be based upon the rate and assessments for the
preceding tax year and such proration shall be adjusted in cash between Seller
and Purchaser upon presentation of written evidence that the actual taxes paid
for the year in which the Closing occurs, differ from the amounts used in the
Closing in accordance with the provisions of Section 4.2.5 hereof.  All taxes
imposed due to a change of use of the Property after the Closing Date shall be
paid by Purchaser.  If any taxes which have been apportioned shall subsequently
be reduced by abatement, the amount of such abatement, less the cost of
obtaining the same and after deduction of sums payable to tenants under Leases
or expired or terminated Leases, shall be prorated as of the Closing Date.

 

4.2.2.              Insurance.  There shall be no proration of Seller’s
insurance premiums or an assignment of Seller’s insurance policies.  Purchaser
shall be obligated (at its own election) to obtain any insurance coverage deemed
necessary or appropriate by Purchaser.

 

4.2.3.              Utilities.  Except to the extent paid directly by the
tenants to the applicable utility company or service provider, the amounts of
all telephone, electric, sewer, water and other utility bills, trash removal
bills, janitorial and maintenance service bills and all other operating expenses
relating to the Property and allocable to the period prior to the Closing Date
shall be determined and paid by Seller before Closing, if possible, or shall be
paid thereafter by Seller or adjusted between Purchaser and Seller immediately
after the same have been determined.  Purchaser shall cause all utility services
to be placed in Purchaser’s name as of the Closing Date. If permitted by the
applicable utilities, all utility deposits in Seller’s name shall be assigned to
Purchaser as of the Closing Date and Seller shall receive a credit therefor at
Closing.

 

4.2.4.              Rents.  Rents (the “Rents”) actually collected by Seller
prior to Closing shall be prorated as of the Closing Date.  During the period
after Closing, Purchaser shall, within five (5) business days following receipt,
deliver to Seller any and all Rents accrued but uncollected as of the Closing
Date to the extent subsequently collected by Purchaser; provided, however,
Purchaser shall apply Rents received after Closing first

 

--------------------------------------------------------------------------------


 

to payment of Rent due for the month of Closing, then to current Rent then due,
and thereafter to delinquent Rents in order of maturity.  Seller shall have the
right, after Closing, to proceed against tenants for Rents allocable to the
period of Seller’s ownership of the Property but such actions will not include
efforts by Seller to evict any Tenant or to modify or terminate any lease
assigned to Purchaser.  Purchaser shall use commercially reasonable efforts to
collect all delinquent Rents (provided, however, that Purchaser shall have no
obligation to institute legal proceedings, including an action for unlawful
detainer, against a tenant owing delinquent Rents).  The amount of any unapplied
security deposits under the Leases held by Seller in cash at the time of Closing
shall be credited against the Purchase Price; accordingly, Seller shall retain
the actual cash deposits.

 

4.2.5.              Calculations.  For purposes of calculating prorations,
Purchaser shall be deemed to be in title to the Property, and, therefore
entitled to the income therefrom and responsible for the expenses thereof, for
the entire day upon which the Closing occurs.  All such prorations shall be made
on the basis of the actual number of days of the month which shall have elapsed
as of the day of the Closing and based upon the actual number of days in the
month and a three hundred sixty five (365) day year.  The calculation of such
prorations shall be initially performed at Closing but shall be subject to
adjustment in cash after the Closing as and when complete and accurate
information becomes available, if such information is not available at the
Closing. Seller and Purchaser agree to cooperate and use commercially reasonable
efforts to make such adjustments no later than sixty (60) days after the Closing
or as soon thereafter as may be practicable, with respect to common area
maintenance and other additional rent charges (including pass-throughs for real
estate and personal property taxes and special assessments) payable by tenants
under Leases.  Except as set forth in this Section 4.2, all items of income and
expense which accrue for the period prior to the Closing will be for the account
of Seller and all items of income and expense which accrue for the period on and
after the Closing will be for the account of Purchaser.

 

4.2.6.              Leasing Commissions and Leasing Costs.  Seller shall be
responsible for all leasing commissions and other leasing costs (including,
without limitation, tenant improvement costs and tenant inducement costs) due
and payable (i) with respect to the initial term of any Leases executed prior to
the Effective Date, or (ii) with respect to any renewal, modification or
expansion of any Leases exercised prior to the Effective Date (such commissions
and costs described in clauses (i) and (ii) above, collectively, “Seller’s
Leasing Costs”).  From and after Closing, Purchaser shall be responsible for all
leasing commissions and other leasing costs (including, without limitation,
tenant improvement costs and tenant inducement costs) attributable to (a) any
new leases executed on or after the Effective Date in accordance with this
Agreement, or (b) the renewal or expansion of any existing Lease exercised on or
after the Effective Date (such commissions and costs described in clauses
(a) and (b) above, collectively, “Purchaser’s Leasing Costs”). If, prior to
Closing, Seller has paid any Purchaser’s Leasing Costs, Seller will receive a
credit in the amount thereof from Purchaser at the Closing.  If, prior to
Closing, Seller has not paid any Seller’s Leasing Costs, Purchaser will receive
a credit in the amount thereof from Seller at Closing.

 

4.2.7.              Prepaid Items.  Any prepaid items, including, without
limitation, fees for licenses which are transferred to the Purchaser at the
Closing and annual permit and inspection fees, shall be prorated as of the
Closing.

 

--------------------------------------------------------------------------------


 

4.2.8.              Declaration Assessments.  Any assessments payable under any
declaration or similar instrument affecting the Property shall be prorated as of
the Closing Date.

 

4.3.         Closing Costs.  Seller shall pay (a) the fees of any counsel
representing Seller in connection with this transaction; (b) the Deed Excise
Tax, (c) the fees for recording any discharges for mortgages currently
encumbering the Property, and (d) one-half (1/2) of the escrow fee charged by
Escrow Agent.  Purchaser shall pay (i) the fees of any counsel representing
Purchaser in connection with this transaction; (ii) the cost of the Title
Policy, including any endorsements requested by Purchaser to the Title Policy;
(iii) the cost of the June 7, 2011 update to the Survey, including the cost of
any changes requested by Purchaser or its lender to the Survey; (iv) the fees
for recording the deed conveying the Real Property to Purchaser; and
(v) one-half (1/2) of the escrow fee charged by Escrow Agent.  Any other costs
or expenses incident to this transaction and the closing thereof not expressly
provided for above shall be allocated between and paid by the parties in
accordance with custom and practice in Middlesex County, Commonwealth of
Massachusetts.

 

ARTICLE V.

 

5.1.             Contracts Termination.  Seller agrees to terminate by written
notice to the other party thereto, effective as of Closing, any of the Service
Contracts that Purchaser, pursuant to written notice to Seller, requests Seller
to terminate, provided that (a) any of the Contracts that Purchaser so requests
be terminated may, by their terms, be so terminated as of Closing; and
(b) Seller receives Purchaser’s written request before the end of the Title
Review Period.  In no event shall Seller be obligated to deliver any notices of
termination of any of the Service Contracts until after the expiration of the
Title Review  Period. To the extent such Service Contracts are terminable as of
the Closing Date, Seller shall terminate the services thereunder as of the
Closing Date.  To the extent that such Service Contracts, by their terms, are
not terminable as of the Closing Date, Seller shall send notices of termination
to the service providers to terminate such Service Contracts as of the earliest
possible date and Purchaser shall assume the obligations of Seller under such
Service Contracts at Closing, prorated as of the Closing.  Seller shall deliver
copies of all such notices of termination to Purchaser.  This Section 5.1 shall
survive the Closing.

 

ARTICLE VI.

 

Title and Survey Matters

 

6.1.             Title.  Seller has provided Purchaser with a title insurance
commitment (the “Commitment”) for an Owner’s Policy of Title Insurance (the
“Title Policy”) from Chicago Title Insurance Company (the “Title Company”),
covering the Real Property, together with a copy of all instruments reflected as
exceptions set forth therein.  Purchaser shall have until 5:00 p.m. (local time
at the Property) on the date that is five (5) business days following the
Effective Date (the “Title Review Period”) to review and approve title to the
Property. Purchaser shall notify Seller in writing no later than three
(3) business days prior to the expiration of the Title Review Period of any
title exceptions, exclusions from

 

--------------------------------------------------------------------------------


 

coverage or other matters identified in the Commitment and/or any survey matters
objected to pursuant to Section 6.2, which Purchaser disapproves (the “Title and
Survey Objections”).  In the event Purchaser timely notifies Seller of Title and
Survey Objections, Seller will have the right, but not the obligation to cure
such objections.  Within two (2) business days after receipt of Purchaser’s
notice of Title and Survey Objections, but in no event later than the expiration
of the Title Review Period, Seller will notify Purchaser in writing if Seller
elects to attempt to cure such objections (“Seller’s Cure Notice”).  If Seller
provides no Seller’s Cure Notice, Seller shall be deemed to have elected not to
cure.  If Seller elects to attempt to cure such Title and Survey Objections,
Seller will have until the earlier of (x) the Closing Date, or (y) ten (10) days
after receipt of the Purchaser’s notice to remove, satisfy or cure the same.  If
Seller elects not to cure such Title and Survey Objections, Purchaser will have
the following options: (i) waive such uncured Title and Survey Objections and
proceed to Closing without reduction of the Purchase Price; or (ii) to terminate
this Agreement in accordance with Section 6.3 below. If Seller notifies
Purchaser that Seller does not intend to attempt to cure any Title and Survey
Objection (whether by lapse of time or by specific notice), Purchaser will,
within two (2) business days after the date of such notice or the lapse of such
two (2) business day period, notify Seller in writing whether Purchaser elects
to accept the conveyance under clause (i) or to terminate this Agreement under
clause (ii).  Any exception, exclusion from coverage or other matter shown in
the Commitment as of the end of the Title Review Period or otherwise not
disapproved in writing within said time period shall be deemed approved by
Purchaser and shall constitute a “Permitted Exception” hereunder.  Purchaser and
Seller hereby agree that (i) all non-delinquent property taxes as of the
Closing, (ii) the rights of the tenants under the Leases, (iii) all matters
created by or on behalf of Purchaser, including, without limitation, any
documents or instruments to be recorded as part of any financing for the
acquisition of the Property by Purchaser and (iv) the exceptions to title
identified on Exhibit D attached hereto, shall constitute “Permitted
Exceptions”.  Without Seller’s prior written consent, Purchaser shall not make
any application to any governmental agency for any permit, approval, license or
other entitlement for the Property or the use or development thereof. 
Notwithstanding anything to the contrary hereinabove, mortgages, deeds of trust,
mechanics liens created by Seller or its agents, tax liens and judgment liens
and other instruments securing debts of Seller or financings to Seller shall not
be Permitted Exceptions and, in all events, Seller shall pay off and release of
record, or cause to be released of record or insured over (pursuant to escrow
arrangements with the Title Company), by Closing, any such mortgages, deeds of
trust, mechanic liens, tax liens and judgment liens and other such documents in
the name of Seller with respect to the Property.

 

6.2.             Survey.  Seller has provided Purchaser with a copy of that
certain survey of the Property dated September 17, 1999, updated June 7, 2011,
prepared by Harry R. Feldman, Inc. (the “Survey”).  Purchaser shall have the
right to request updates or changes to the Survey or procure its own survey
during the Title Review Period. If the Survey, or any subsequently acquired
survey, discloses any matters which are unacceptable to Purchaser, in
Purchaser’s sole and absolute discretion, Purchaser and Seller shall have the
same rights as set forth in Section 6.1 above.

 

6.3.         Termination Right.  In the event that Purchaser elects to terminate
the Agreement pursuant to Section 6.1 or 6.2 hereinabove, Purchaser shall
provide written notice to Seller before the end of the Title Review Period, and,
subject to the Surviving

 

--------------------------------------------------------------------------------


 

Termination Obligations, this Agreement shall terminate, the Deposit shall be
delivered to Purchaser and thereupon neither party shall have any further rights
or obligations to the other hereunder.  If Purchaser shall fail to timely notify
Seller in writing of its election to terminate this Agreement on or before the
expiration of the Title Review Period, time being of the essence, the
termination right described in this Section 6.3 shall be immediately null and
void and of no further force or effect.  Purchaser’s failure to provide such
notice on or before the end of the Title Review Period shall constitute
Purchaser’s waiver of the herein-described termination right.

 

ARTICLE VII.

 

Representations and Warranties of the Seller

 

7.1.             Seller’s Representations.  Seller represents and warrants that
the following matters are true and correct as of the Effective Date and the
Closing Date.

 

7.1.1.          Authority.  Seller is a limited partnership, duly organized,
validly existing and in good standing under the laws of the State of Delaware
and, to the extent necessary, is qualified to conduct business in the State in
which the Property is located.  This Agreement has been duly authorized,
executed and delivered by Seller, is the legal, valid and binding obligation of
Seller, and does not, to the best of Seller’s knowledge, violate any provision
of any agreement or judicial order to which Seller is a party or to which Seller
is subject.  All documents to be executed by Seller which are to be delivered at
Closing, will, at the time of Closing, (a) be duly authorized, executed and
delivered by Seller, (b) be legal, valid and binding obligations of Seller, and
(c) not violate, to the best of Seller’s knowledge, any provision of any
agreement or judicial order to which Seller is a party or to which Seller is
subject.

 

7.1.2.          9/11 Dealings.  Neither Seller nor, to Seller’s knowledge, any
of its affiliates, nor any of their respective partners, members, shareholders
or other equity owners, and none of their respective employees, officers,
directors, representatives or agents, is a person or entity with whom U.S.
persons or entities are restricted from doing business under regulations of the
Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action.

 

7.1.3.          Litigation.  To the best of Seller’s knowledge, Seller has
received no written notice of any lawsuits pending against or relating to the
Property which remain outstanding other than actions, if any, taken by Seller in
connection with Seller’s enforcement of lease obligations relating to tenant
defaults which actions, if any, are listed on Exhibit K.  To the best of
Seller’s knowledge, Seller has received no written notice of any lawsuits
threatened against or relating to the Property.

 

7.1.4.         Assessments.  To the best of Seller’s knowledge, Seller has
received no written notice from any governmental authority that any portion of
the Property is subject to any proposed or pending special assessments.

 

--------------------------------------------------------------------------------


 

7.1.5.         Condemnation.  To the best of Seller’s knowledge, the Seller has
not received any written notice of condemnation or eminent domain proceedings.

 

7.1.6.         Notices.  Except as disclosed to Purchaser in writing, to the
best of Seller’s knowledge, the Seller has not received written notice from any
government agency or authority of any violation or alleged violation of any law,
zoning code, ordinance or regulation with respect to the Property which has not
been cured.

 

7.1.7.         Leases.  Attached hereto as Exhibit E is a list of all Leases
affecting the Property as of the Effective Date.  To the best of Seller’s
knowledge, Seller has or will deliver to Purchaser true, correct and complete
copies of the Leases.  To the best of Seller’s knowledge, the rent roll attached
as Exhibit E is the rent roll prepared by Seller’s property manager in the
ordinary course of business in connection with its management of the Property.
To the best of Seller’s knowledge, as of the Effective Date, Seller is not in
default beyond the expiration of all applicable notice and cure periods under
any of the Leases.

 

7.1.8.         Service Contracts.  To the best of Seller’s knowledge, there are
no Service Contracts (excluding management and brokerage agreements) affecting
or relating to the Property other than the Service Contracts listed on
Exhibit J. Except as otherwise provided in Section 5.1 herein, as of the Closing
Date there will be no Contracts affecting or relating to the Property other than
those Service Contracts that Purchaser has elected in writing to assume.

 

7.1.9.         Environmental Reports.  To the best of Seller’s knowledge, Seller
has or will deliver to Purchaser all of the reports prepared by third party
environmental consultants to the express benefit of Seller with respect to the
Property in Seller’s possession or control (the “Environmental Reports”).

 

7.1.10.     Bankruptcy or Debt of Seller.  Seller has not made a general
assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy, admitted in writing its inability to pay its debts as they come due
or made an offer of settlement, extension or composition to its creditors
generally.  Seller has received no written notice of (a) the filing of an
involuntary petition by Seller’s creditors, (b) the appointment of a receiver to
take possession of all, or substantially all, of Seller’s assets, or (c) the
attachment or other judicial seizure of all, or substantially all, of Seller’s
assets.

 

7.2.             Seller’s Knowledge.  For purposes of this Agreement and any
document delivered at Closing, whenever the phrases “to the best of Seller’s
knowledge”, or the “knowledge” of Seller or words of similar import are used,
they shall be deemed to refer to the actual current knowledge only, and not any
implied, imputed or constructive knowledge, without any independent
investigation having been made or any implied duty to investigate, of Nicole
Dutra Grinnell and Christopher J. Good and Seller represents that the foregoing
are the individuals with the primary responsibility for overseeing the operation
and sale of the Property.  Such individuals shall have no personal liability
hereunder.

 

7.3.             Change in Representation/Waiver.  Notwithstanding anything to
the contrary contained herein, Purchaser acknowledges that it shall not be
entitled to rely on any representation or warranty made by Seller in this
Article VII to the extent that, prior to

 

--------------------------------------------------------------------------------


 

or at Closing, Purchaser shall have or obtain current, actual, conscious
knowledge (and not any implied, imputed or constructive knowledge) of facts
contradictory to such representation or warranty; provided, however, if
Purchaser determines prior to Closing that there is a breach of any of the
representations and warranties made by Seller above, then Purchaser may, at its
option, by sending to Seller written notice of its election either (a) terminate
this Agreement, or (b) waive such breach and proceed to Closing with no
adjustment in the Purchase Price and Seller shall have no further liability as
to such matter thereafter, but Seller shall, to the extent expressly provided
elsewhere in this Agreement, remain liable for the performance of all of its
other obligations under this Agreement. In the event Purchaser terminates this
Agreement for the reasons set forth above, the Deposit shall be immediately
refunded to Purchaser and neither Purchaser nor Seller shall thereafter have any
other rights or remedies hereunder other than the Surviving Termination
Obligations.  In furtherance thereof, Seller shall have no liability with
respect to any of the foregoing representations and warranties or any
representations and warranties made in any other document executed and delivered
by Seller to Purchaser to the extent that, prior to Closing, Purchaser obtains
knowledge of facts (from whatever source, including, without limitation the
property manager, or as a result of Purchaser’s due diligence tests,
investigations and inspections of the Property or disclosure by Seller or
Seller’s agents and employees), that contradicts any such representations and
warranties, or renders any such representations and warranties untrue or
incorrect, and Purchaser nevertheless consummates the transaction contemplated
by this Agreement.

 

7.4.             Survival.  The express representations and warranties of Seller
made in this Agreement shall not merge into any instrument or conveyance
delivered at the Closing; provided, however, that any action, suit or proceeding
with respect to the truth, accuracy or completeness of such representations and
warranties shall be commenced, if at all, on or before the date which is nine
(9) months after the date of the Closing and, if not commenced on or before such
date, thereafter such representations and warranties shall be void and of no
force or effect.

 

ARTICLE VIII.

 

Representations and Warranties of Purchaser

 

8.1.             Purchaser represents and warrants to Seller that the following
matters are true and correct as of the Effective Date and the Closing Date.

 

8.1.1.          Authority.  Purchaser is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware and to the
extent necessary, is qualified to conduct business in the Commonwealth of
Massachusetts.  This Agreement has been duly authorized, executed and delivered
by Purchaser, is the legal, valid and binding obligation of Purchaser, and does
not, to the best of Purchaser’s knowledge, violate any provision of any
agreement or judicial order to which Purchaser is a party or to which Purchaser
is subject.  All documents to be executed by Purchaser which are to be delivered
at Closing, at the time of Closing will be duly authorized, executed and
delivered by Purchaser, at the time of Closing will be legal, valid and binding
obligations of Purchaser, and at the time of Closing will not, to the best of
Purchaser’s knowledge, violate any provision of any agreement or judicial order
to which Purchaser is a party or to which Purchaser is subject.

 

--------------------------------------------------------------------------------


 

8.1.2.          ERISA Compliance.  To the best of Purchaser’s knowledge,
Purchaser is not (a) a “plan” nor a plan “fiduciary” nor an entity holding “plan
assets” (as those terms are defined under the Employee Retirement Income
Security Act of 1974, as amended, and its applicable regulations as issued by
the Department of Labor and the Internal Revenue Service, “ERISA”) nor, to the
best of Purchaser’s knowledge, an entity whose assets are deemed to be plan
assets under ERISA, Purchaser is acquiring the Property for Purchaser’s own
personal account and, to the best of Purchaser’s knowledge, that the Property
shall not constitute plan assets subject to ERISA upon conveyance of the
Property by Seller and the closing of this Agreement between Purchaser and
Seller.  Seller shall not have any obligation to close the transaction
contemplated by this Agreement if the transaction for any reason constitutes a
prohibited transaction under ERISA or if Purchaser’s representation is found to
be false or misleading in any respect.  The foregoing representation and
warranty shall survive the Closing.

 

8.1.3.          No Financing Contingency.  It is expressly acknowledged by
Purchaser that this transaction is not subject to any financing contingency, and
no financing for this transaction shall be provided by Seller.

 

8.1.4.          9/11 Dealings.  Neither Purchaser nor, to Purchaser’s knowledge,
any of its partners or members, is a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the OFAC
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action.

 

8.1.5.           Bankruptcy or Debt of Purchaser.  Purchaser has not made a
general assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy or suffered the filing of an involuntary petition by Purchaser’s
creditors, suffered the appointment of a receiver to take possession of all, or
substantially all, of Purchaser’s assets, suffered the attachment or other
judicial seizure of all, or substantially all, of Purchaser’s assets, admitted
in writing its inability to pay its debts as they come due or made an offer of
settlement, extension or composition to its creditors generally.

 

8.1.6.              Purchaser’s Knowledge.  For purposes of this Agreement and
any document delivered at Closing, whenever the phrases “to the best of
Purchaser’s knowledge”, or the “knowledge” of Purchaser or words of similar
import are used, they shall be deemed to refer to the actual current knowledge
only, and not any implied, imputed or constructive knowledge, without any
independent investigation having been made or any implied duty to investigate,
of David McGirr and Purchaser represents that the foregoing are the individuals
with the primary responsibility for overseeing the acquisition of the Property. 
Such individuals shall have no personal liability hereunder.

 

8.2.             Purchaser’s Acknowledgment.  Purchaser acknowledges and agrees
that, except as expressly provided in Section 7.1 or elsewhere in this Agreement
or in any closing document, Seller has not made, does not make and specifically
disclaims any representations, warranties, promises, covenants, agreements or
guaranties of any kind or character whatsoever, whether express or implied, oral
or written, past, present or future,

 

--------------------------------------------------------------------------------


 

of, as to, concerning or with respect to (a) the nature, quality or condition of
the Property, including, without limitation, the water, soil and geology,
(b) the income to be derived from the Property, (c) the suitability of the
Property for any and all activities and uses which Purchaser may conduct
thereon, (d) the compliance of or by the Property or its operation with any
laws, rules, ordinances or regulations of any applicable governmental authority
or body, including, without limitation, the Americans with Disabilities Act and
any rules and regulations promulgated thereunder or in connection therewith,
(e) the habitability, merchantability or fitness for a particular purpose of the
Property, or (f) any other matter with respect to the Property, and except as
expressly set forth in Section 7.1 of this Agreement or in any closing document,
specifically that Seller has not made, does not make and specifically disclaims
any representations regarding solid waste, as defined by the U.S. Environmental
Protection Agency regulations at 40 C.F.R., Part 261, or the disposal or
existence, in or on the Property, of any hazardous substance or hazardous waste,
as defined by the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended, and other applicable state laws, and
regulations promulgated thereunder.  Purchaser further acknowledges and agrees
that, except as expressly provided in Section 7.1, having been given the
opportunity to inspect the Property, Purchaser is relying solely on its own
investigation of the Property and not on any information provided or to be
provided by Seller.  Purchaser further acknowledges and agrees that, except as
expressly set forth in Section 7.1, any information provided or to be provided
with respect to the Property was obtained from a variety of sources and that
Seller has not made any independent investigation or verification of such
information.  Purchaser further acknowledges and agrees that, except as
expressly provided in Section 7.1 or elsewhere in this Agreement, or in any
closing document, and as a material inducement to the execution and delivery of
this Agreement by Seller, the sale of the Property as provided for herein is
made on an “AS IS, WHERE IS” CONDITION AND BASIS “WITH ALL FAULTS.”  Purchaser
acknowledges, represents and warrants that Purchaser is not in a significantly
disparate bargaining position with respect to Seller in connection with the
transaction contemplated by this Agreement; that Purchaser freely and fairly
agreed to this acknowledgment as part of the negotiations for the transaction
contemplated by this Agreement.  Notwithstanding anything herein to the
contrary, Seller shall in no event have any liability for breach of any
representation, warranty, indemnity or covenant set forth in this Agreement or
in any closing document in excess of One Million and No/100 Dollars
($1,000,000.00) in the aggregate.

 

8.3.             Purchaser’s Release. Purchaser on behalf of itself and its
successors and assigns waives its right to recover from, and forever releases
and discharges, Seller, Seller’s partners, each of their respective members,
trustees, employees and agents of each of them, and their respective heirs,
successors, personal representatives and assigns from any and all demands,
claims, legal or administrative proceedings, losses, liabilities, damages,
penalties, fines, liens, judgments, costs or expenses known or unknown, foreseen
or unforeseen, that may arise on account of or in any way be connected with
(i) the physical condition of the Property, (ii) the condition of title to the
Property, (iii) the presence on, under or about the Property of any mold or
hazardous or regulated substance, (iv) the Property’s compliance with any
applicable federal, state or local law, rule or regulation, or (v) any other
aspect of the Property; provided, however, the foregoing release does not
release Seller from liability for any breach of the representations and
warranties of Seller set forth in Section 7.1 of this Agreement or other claim
for a breach of

 

--------------------------------------------------------------------------------


 

this Agreement for which Purchaser has a remedy under Section 13.1 below.  The
release set forth in this Section 8.3 includes claims of which Purchaser is
presently unaware or which Purchaser does not presently suspect to exist which,
if known by Purchaser, would materially affect Purchaser’s release to Seller. 
The terms and provisions of this Section 8.3 shall survive Closing and/or
termination of this Agreement.

 

8.4.             Survival.  The express representations and warranties of
Purchaser made in this Agreement shall not merge into any instrument or
conveyance delivered at the Closing; provided, however, that any action suit or
proceeding with respect to the truth, accuracy or completeness of such
representations and warranties shall be commenced, if at all, on or before the
date which is nine (9) months after the date of the Closing and, if not
commenced on or before such date, thereafter such representations and warranties
shall be void and of no force or effect.

 

ARTICLE IX.

 

Seller’s Interim Operating Covenants.

 

9.1.             Operations.  Seller shall continue to operate, manage and
maintain the Improvements through the Closing Date in the ordinary course of
Seller’s business and substantially in accordance with Seller’s present
practice, subject to ordinary wear and tear and further subject to Article XII
of this Agreement.

 

9.2.             Maintain Insurance.  Seller shall cause the Property to be
insured against all ordinary and commercially reasonable insurable risks in
commercially reasonable coverage amounts until the Closing Date.

 

9.3.             Personal Property.  Seller shall not transfer or remove any
Personal Property from the Improvements after the Effective Date except for
repair or replacement thereof.  Any items of Personal Property replaced after
the Effective Date shall be promptly installed prior to Closing and shall be of
substantially similar quality to the item of Personal Property being replaced.

 

9.4.             Tenant Leases.  From and after the date hereof through the
Closing Date, Seller shall not market for sale or enter into any leases
affecting the Property or any portion thereof or enter into any other agreements
with respect to the sale or lease of the Property or any portion thereof,
including without limitation, any modifications, extensions or renewals of
existing Leases, without the prior written consent of Purchaser which may be
granted or withheld in Purchaser’s sole discretion.

 

9.5.         Contracts.  From and after the Effective Date, Seller shall not
enter into any additional service contracts which would continue for a period
subsequent to the Closing Date, without the prior written approval of Purchaser.

 

9.6.         Written Notices.  Seller shall promptly provide Purchaser with
copies of any written notices received by Seller after the Effective Date or
sent by Seller to existing tenants under the Leases which assert any material
breach of Leases or other agreements or laws applicable to the Property.

 

--------------------------------------------------------------------------------

 

 


 

ARTICLE X.

 

Closing Conditions.

 

10.1.           Conditions to Obligations of Seller.  The obligations of Seller
under this Agreement to sell the Property and consummate the other transactions
contemplated hereby shall be subject to the satisfaction of the following
conditions on or before the Closing Date except to the extent that any of such
conditions may be waived by Seller in writing at Closing.

 

10.1.1.        Representations, Warranties and Covenants of Purchaser.  All
representations and warranties of Purchaser in this Agreement shall be true and
correct in all material respects as of the Closing Date, with the same force and
effect as if such representations and warranties were made anew as of the
Closing Date. Any changes to

such representations disclosed by Purchaser shall be acceptable to Seller and
Purchaser shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed or complied
with by Purchaser prior to the Closing Date.

 

 

10.2.           Conditions to Obligations of Purchaser.  The obligations of
Purchaser under this Agreement to purchase the Property and consummate the other
transactions contemplated hereby shall be subject to the satisfaction of the
following conditions on or before the Closing Date, except as otherwise provided
below or to the extent that any of such conditions may be waived by Purchaser in
writing at Closing.

 

10.2.1.        Representations, Warranties and Covenants of Seller.  All
representations and warranties of Seller in this Agreement shall be true and
correct in all material respects as of the Closing Date, with the same force and
effect as if such representations and warranties were made anew as of the
Closing Date.  Any changes to such representations disclosed by Seller shall be
acceptable to Purchaser and Seller shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by Seller prior to the Closing Date.

 

10.2.2.        Tenant Estoppels. Seller shall use commercially reasonable
efforts to obtain Tenant estoppel certificates in substantially the form
attached hereto as Exhibit C from all the tenants of the Property (the “Tenant
Estoppel Certificates”), it being understood and agreed that obtaining executed
Tenant Estoppel Certificates from the tenants is not a pre-condition to
Purchaser’s obligation to close and Seller shall have no obligation with respect
thereto other than as expressly set forth herein.  Seller shall provide
Purchaser with copies of the Tenant Estoppel Certificates prepared by Seller for
Purchaser’s review and comment before delivering the completed Tenant Estoppel
Certificates to the Tenants and the completed Tenant Estoppel Certificates shall
be deemed approved by Purchaser on the expiration of two (2) business days
following such delivery unless Purchaser provides Seller in writing any comments
to, or objections concerning the substance of the completed Tenant Estoppel
Certificate to be delivered to the Tenants under the Leases.

 

--------------------------------------------------------------------------------


 

10.2.3.        Title Policy.  Upon recordation of the Deed and payment of the
title insurance premiums, Title Company shall be committed to issue the Title
Policy to Purchaser subject only to the Permitted Exceptions.

 

10.2.4.        Possession of the Property.  Delivery by Seller of possession of
the Property, subject to the Permitted Exceptions and the rights of tenants
under the Leases.

 

ARTICLE XI.

 

Closing

 

11.1.           Purchaser’s Closing Obligations.  Purchaser, at its sole cost
and expense, shall deliver or cause to be delivered to Seller at Closing, the
following:

 

11.1.1.        The Purchase Price, after all adjustments are made at the Closing
as herein provided, by wire transfer or other immediately available federal
funds, which amount shall be received in escrow by the Title Company at or
before 1:00 p.m. Lexington, Massachusetts time.

 

11.1.2.        A general assignment substantially in the form attached hereto as
Exhibit G (the “General Assignment”).

 

11.1.3.        Written notice addressed to the tenants in substantially the form
attached as Exhibit H (collectively, the “Tenant Notice”).

 

11.1.4.        Such other documents as may be reasonably necessary or
appropriate to effect the consummation of the transactions which are the subject
of this Agreement, including, without limitation, any certificate of value or
similar instrument required under applicable law.

 

11.2.           Seller’s Closing Obligations.  Seller, at its sole cost and
expense, shall deliver or cause to be delivered to Purchaser at Closing the
following:

 

11.2.1.        A Massachusetts Quitclaim Deed (the “Deed”), in the form attached
hereto as Exhibit F.

 

11.2.2.        The General Assignment.

 

11.2.3.        The Tenant Notice.

 

11.2.4.        A certificate substantially in the form attached hereto as
Exhibit I (“Non-foreign Entity Certification”) certifying that Seller is not a
“foreign person” as defined in Section 1445 of the Internal Revenue Code of
1986, as amended.

 

11.2.5.        The following items, to the extent in Seller’s possession (which
need not be delivered at the Closing, but may, instead, be delivered in the
Property’s management office):  (a) all keys for all entrance door and spaces
which may be locked

 

--------------------------------------------------------------------------------


 

(whether occupied or not) in the Improvements and all pass cards, remote
controls, security codes, computer software and other devices relating to access
to the Improvements; (b) all original books, records, tenant files, operating
reports, plans and specifications and other materials reasonably necessary to
the continuity of operation of the Property; and (c) the originals (or copies
where originals are not available) of the Leases.

 

11.2.6.        Such other documents as may be reasonably necessary or
appropriate to effect the consummation of the transactions which are the subject
of this Agreement including, without limitation, any certificate of value or
similar instrument required under applicable law and reasonable and customary
title insurance affidavits and settlement statements.

 

ARTICLE XII.

 

Risk of Loss.

 

12.1.           Condemnation and Casualty.  If, prior to the Closing Date, all
or any portion of the Property is taken by condemnation or eminent domain, or is
the subject of a pending taking which has not been consummated, or is destroyed
or damaged by fire or other casualty, Seller shall notify Purchaser of such fact
promptly after Seller obtains knowledge thereof.  If such condemnation or
casualty is “Material” (as hereinafter defined), Purchaser shall have the option
to terminate this Agreement upon notice to Seller given not later than fifteen
(15) days after receipt of Seller’s notice.  If such Material condemnation or
casualty occurs within fifteen (15) days of the Closing Date, the Closing Date
shall be extended automatically and without further action by the parties, to
the date sixteen (16) days after the date of Purchaser’s receipt of Seller’s
notice. If this Agreement is terminated, the Deposit shall be returned to
Purchaser and thereafter neither Seller nor Purchaser shall have any further
rights or obligations to the other hereunder except with respect to the
Surviving Termination Obligations.  If this Agreement is not terminated, Seller
shall not be obligated to repair any damage or destruction but (a) Seller shall
assign, without recourse, and turn over to Purchaser all of the insurance
proceeds or condemnation proceeds, as applicable, (or, if such have not been
awarded, all of its right, title and interest therein) payable with respect to
such fire or other casualty or condemnation, and (b) the parties shall proceed
to Closing pursuant to the terms hereof without abatement of the Purchase Price
except for a Purchase Price credit in the amount of the applicable insurance
deductible.

 

12.2.           Condemnation Not Material.  If the condemnation is not Material,
then the Closing shall occur without abatement of the Purchase Price and Seller
shall assign, without recourse, all awards or any rights to collect condemnation
awards to Purchaser on the Closing Date.

 

12.3.           Casualty Not Material.  If the Casualty is not Material, then
the Closing shall occur without abatement of the Purchase Price except for a
Purchase Price credit in the amount of the applicable insurance deductible and
any damage from such Casualty not covered by the insurance proceeds.  Seller
shall not be obligated to repair such damage or destruction and Seller shall
assign, without recourse, and turn over to Purchaser all of the insurance
proceeds net of any reasonable (a) costs of repairs actually incurred by Seller,

 

--------------------------------------------------------------------------------


 

and (b) collection costs (or, if such have not been awarded, all of its right,
title and interest therein) payable with respect to such casualty and credit the
Purchase Price with the amount of any applicable insurance deductible.

 

12.4.           Materiality.  For purposes of this Article XII (a) with respect
to a taking by eminent domain, the term “Material” shall mean any taking
whatsoever, regardless of the amount of the award or the amount of the Property
taken, excluding, however, any taking solely of subsurface rights or takings for
utility easements or right of way easements, if the surface of the Property,
after such taking, may be used in substantially the same manner as though such
rights had not been taken, and (b) with respect to a casualty, the term
“Material” shall mean any casualty such that the cost of repair, as reasonably
estimated by Seller’s engineer, is in excess of One Million and No/100 Dollars
($1,000,000.00).

 

ARTICLE XIII.

 

Default

 

13.1.           Default by Seller.  In the event the Closing and the
transactions contemplated hereby do not occur as provided herein by reason of
the default of Seller, Purchaser may elect, as the sole and exclusive remedy of
Purchaser, to (a) terminate this Agreement and receive the Deposit from the
Escrow Agent, and in such event Seller shall not have any liability whatsoever
to Purchaser hereunder other than with respect to the Surviving Termination
Obligations, or (b) enforce specific performance of Seller’s obligation to
convey the Property, without adjustment to, or credit against, the Purchase
Price (other than Seller’s obligations pursuant to Section 6.1 hereinabove). 
Purchaser shall be deemed to have elected to terminate this Agreement (as
provided in subsection (a) above) if Purchaser fails to deliver to Seller
written notice of its intent to file a cause of action for specific performance
against Seller on or before ten (10) business days after the originally
scheduled Closing Date (as it may be extended pursuant to the express terms of
this Agreement or otherwise by written agreement of the parties), or having
given Seller notice, fails to file a lawsuit asserting such cause of action
within forty five (45) days after the originally scheduled Closing Date (as it
may be extended pursuant to the express terms of this Agreement or otherwise by
written agreement of the parties). Notwithstanding the foregoing, nothing
contained herein shall limit Purchaser’s remedies at law or in equity, as to the
Surviving Termination Obligations; provided, however, (a) Purchaser shall seek
only actual damages and not consequential or indirect damages as a result of any
default by Seller, and (b) in no event shall Seller’s aggregate liability to
Purchaser under this Agreement exceed an amount equal to One Million and 00/100
Dollars ($1,000,000.00).

 

13.2.           Default by Purchaser.  IN THE EVENT THE CLOSING AND THE
TRANSACTIONS CONTEMPLATED HEREBY DO NOT OCCUR AS PROVIDED HEREIN BY REASON OF
ANY DEFAULT OF PURCHASER, PURCHASER AND SELLER AGREE IT WOULD BE IMPRACTICAL AND
EXTREMELY DIFFICULT TO FIX THE DAMAGES WHICH SELLER MAY SUFFER.  THEREFORE,
PURCHASER AND SELLER HEREBY AGREE A REASONABLE ESTIMATE OF THE TOTAL NET
DETRIMENT SELLER WOULD SUFFER IN THE EVENT PURCHASER DEFAULTS AND FAILS TO
COMPLETE THE PURCHASE OF THE PROPERTY IS AND SHALL BE, AS SELLER’S SOLE AND
EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY), A SUM EQUAL TO THE DEPOSIT. 
UPON SUCH DEFAULT BY PURCHASER, SELLER SHALL HAVE THE RIGHT

 

--------------------------------------------------------------------------------


 

TO RECEIVE THE DEPOSIT FROM THE ESCROW AGENT AS ITS SOLE AND EXCLUSIVE REMEDY
AND THEREUPON THIS AGREEMENT SHALL BE TERMINATED AND NEITHER SELLER NOR
PURCHASER SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT WITH
RESPECT TO THE SURVIVING TERMINATION OBLIGATIONS. NOTWITHSTANDING THE FOREGOING,
NOTHING CONTAINED HEREIN SHALL LIMIT SELLER’S REMEDIES AT LAW OR IN EQUITY AS TO
THE SURVIVING TERMINATION OBLIGATIONS PROVIDED, HOWEVER, IN NO EVENT SHALL
PURCHASER’S AGGREGATE LIABILITY TO SELLER UNDER THIS AGREEMENT EXCEED AN AMOUNT
EQUAL TO ONE MILLION AND 00/100 DOLLARS ($1,000,000.00).

 

ARTICLE XIV.

 

Brokers

 

14.1.           Brokers.  Purchaser and Seller each represents and warrants to
the other that it has not dealt with any person or entity entitled to a
brokerage commission, finder’s fee or other compensation with respect to the
transaction contemplated hereby, other than Eastdil Secured and Grubb & Ellis
Company (collectively, the “Broker”).  Seller represents and warrants to
Purchaser that Seller shall be solely responsible to pay any commission owing to
Eastdil Secured in connection with the transaction contemplated hereby and
Purchaser represents and warrants to Seller that Purchaser shall be solely
responsible to pay any commission owing to Grubb & Ellis in connection with the
transaction contemplated hereby. Purchaser hereby agrees to indemnify, defend,
and hold Seller harmless from and against any losses, damages, costs and
expenses (including, but not limited to, reasonable attorneys’ fees and costs)
incurred by Seller by reason of any breach or inaccuracy of the Purchaser’s (or
its nominee’s) representations and warranties contained in this Article XIV. 
Seller hereby agrees to indemnify, defend, and hold Purchaser harmless from and
against any losses, damages, costs and expenses (including, but not limited to,
reasonable attorneys’ fees and costs) incurred by Purchaser by reason of any
breach or inaccuracy of Seller’s representations and warranties contained in
this Article XIV.  Seller and Purchaser agree that it is their specific intent
that no broker shall be a party to or a third party beneficiary of this
Agreement or the Deposit, that no broker shall have any rights or cause of
action hereunder, and further that the consent of a broker shall not be
necessary to any agreement, amendment, or document with respect to the
transaction contemplated by this Agreement.  The provisions of this Article XIV
shall survive the Closing and/or termination of this Agreement.

 

ARTICLE XV.

 

Confidentiality

 

15.1.           Confidentiality.  Purchaser expressly acknowledges and agrees
that the transactions contemplated by this Agreement, the Documents that are not
otherwise known by or readily available to the public and the terms, conditions
and negotiations concerning the same shall be held in the strictest confidence
by Purchaser and shall not be disclosed by Purchaser except to its legal
counsel, lenders, investors, surveyor, title company, broker, accountants,
consultants, officers, partners, directors, members and shareholders and to
those of Purchaser’s members and their members (the “Authorized

 

--------------------------------------------------------------------------------


 

Representatives”), and except and only to the extent that such disclosure may be
necessary for its performance hereunder.  Purchaser agrees that it shall
instruct each of its Authorized Representatives to maintain the confidentiality
of such information and at the request of Seller, to promptly inform Seller of
the identity of each such Authorized Representative.  Purchaser further
acknowledges and agrees that, unless and until the Closing occurs, all
information and materials obtained by Purchaser in connection with the Property
that are not otherwise known by or readily available to the public will not be
disclosed by Purchaser to any third persons (other than to its Authorized
Representatives) without the prior written consent of Seller. If the transaction
contemplated by this Agreement does not occur for any reason whatsoever,
Purchaser shall promptly return to Seller, and shall instruct its Authorized
Representatives to return to Seller, all copies and originals of all such
documents and information provided to Purchaser.  Nothing contained in this
Section 15.1 shall preclude or limit either party from disclosing or accessing
any information otherwise deemed confidential under this Section 15.1 in
connection with the party’s enforcement of its rights following a disagreement
hereunder or in response to lawful process or subpoena or other valid or
enforceable order of a court of competent jurisdiction or other governmental
agency or any filings with governmental authorities required by reason of the
transactions provided for herein.  The provisions of this Section 15.1 shall
survive any termination of this Agreement. In the event the transaction
contemplated herein shall close, the obligations under this Section 15.1 shall
immediately terminate.

 

15.2.           Post Closing Publication.  Notwithstanding the foregoing,
following Closing, Purchaser and Seller shall have each have the right to
announce the sale and acquisition of the Property in newspapers and real estate
trade publications (including “tombstones”) publicizing the purchase.  The
provisions of this Section 15.2 shall survive Closing and/or any termination of
this Agreement.

 

ARTICLE XVI.

 

Miscellaneous

 

16.1.           Notices.  Any and all notices, requests, demands or other
communications hereunder shall be deemed to have been duly given if in writing
and if transmitted by hand delivery with receipt therefor, by facsimile delivery
(with confirmation by hard copy), by e-mail (with confirmation of receipt), by
overnight courier, or by registered or certified mail, return receipt requested,
first class postage prepaid addressed as follows (or to such new address as the
addressee of such a communication may have notified the sender thereof) (the
date of such notice shall be the date of actual delivery to the recipient
thereof or the date of attempted delivery if delivery is refused):

 

--------------------------------------------------------------------------------

 

 


 

To Purchaser:

 

Cubist Pharmaceuticals, Inc.

 

 

65 Hayden Avenue

 

 

Lexington, Massachusetts 02421

 

 

Attention:  Chief Financial Officer

 

 

Phone No.:

(781) 860-8526

 

 

Fax No.:

(781) 860-1426

 

 

E-mail:

david.mcgirr@cubist.com

 

 

 

With a copy to:

 

Cubist Pharmaceuticals, Inc.

 

 

65 Hayden Avenue

 

 

Lexington, Massachusetts 02421

 

 

Attention:  General Counsel

 

 

Phone No.:

(781) 860-8526

 

 

Fax No.:

(781) 860-1426

 

 

E-mail:

tamara.joseph@cubist.com

 

 

 

To Seller:

 

The Realty Associates Fund VI, L.P.

 

 

c/o TA Associates Realty

 

 

28 State Street, 10th Floor

 

 

Boston, Massachusetts 02109

 

 

Attention:

Nicole Dutra Grinnell

 

 

Phone No.:

(617) 476-2755

 

 

Fax No.:

(617) 476-2799

 

 

E-mail:

dutra@tarealty.com

 

 

 

With a copy to:

 

Friedlander Misler, PLLC

 

 

1101 17th Street, N.W.

 

 

Suite 700

 

 

Washington, D.C. 20036

 

 

Attention:

Deborah G. Astrove, Esq.

 

 

Phone No.:

(202) 872-0800

 

 

Fax No.:

(202) 857-8343

 

 

E-mail:

dgastrove@dclawfirm.com

 

 

 

To Escrow Agent:

 

Chicago Title Insurance Company

 

 

Suite 1700, 2001 Bryan Street

 

 

Dallas, Texas 75201

 

 

Attn: Ellen Schwab

 

 

Phone No.:

(214) 965-1670

 

 

Fax No.:

(214) 965-1629

 

 

E-mail:

schwabe@ctt.com

 

16.2.           Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal, substantive laws of the state in
which the Property is located, without regard to the conflict of laws principles
thereof.

 

--------------------------------------------------------------------------------


 

16.3.           Headings.  The captions and headings herein are for convenience
and reference only and in no way define or limit the scope or content of this
Agreement or in any way affect its provisions.

 

16.4.           Effective Date.  This Agreement shall be effective upon delivery
of this Agreement fully executed by Seller and Purchaser, which date shall be
deemed the Effective Date hereof.  Either party may request that the other party
promptly execute a memorandum specifying the Effective Date.

 

16.5.           Business Days.  If any date herein set forth for the performance
of any obligations of Seller or Purchaser or for the delivery of any instrument
or notice as herein provided should be on a Saturday, Sunday or legal holiday,
the compliance with such obligations or delivery shall be deemed acceptable on
the next business day following such Saturday, Sunday or legal holiday.  As used
herein, the term “legal holiday” means any state or Federal holiday for which
financial institutions or post offices are generally closed in the state where
the Property is located.

 

16.6.           Counterpart Copies.  This Agreement may be executed in two or
more counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this Agreement. 
This Agreement shall be deemed executed and delivered upon each party’s delivery
of executed signature pages of this Agreement, which signature pages may be
delivered by facsimile or email (pdf) with the same effect as delivery of the
originals, provided original signatures are delivered to each party within
forty-eight (48) hours thereafter.

 

16.7.           Binding Effect.  This Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns.

 

16.8.           Assignment.  Purchaser shall not have the right to assign the
Agreement without Seller’s prior written consent, which consent may be given or
withheld in Seller’s sole and absolute discretion; provided, however, Purchaser
may assign this Agreement to another entity without Seller’s consent as long as
(a) such assignee is, directly or indirectly, managed and/or controlled by
Purchaser or its principals; and (b) Purchaser provides Seller with the name and
organizational documents for such assignee and all members thereof at least five
(5) business days in advance of the Closing Date.  Purchaser shall in no event
be released from any of its obligations or liabilities hereunder as a result of
any assignment.  The respective obligations of Seller and Purchaser under this
Section 16.8 shall survive the Closing and shall not be merged therein. 
Whenever reference is made in this Agreement to Seller or Purchaser, such
reference shall include the successors and assigns of such party under this
Agreement.

 

16.9.           Interpretation.  This Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact
that it may have been prepared by counsel for one of the parties, it being
recognized that both Seller and Purchaser have contributed substantially and
materially to the preparation of this Agreement.

 

16.10.         Entire Agreement.  This Agreement and the Exhibits attached
hereto contain the final and entire agreement between the parties hereto with
respect to the sale

 

--------------------------------------------------------------------------------


 

and purchase of the Property and are intended to be an integration of all prior
negotiations and understandings.  Purchaser, Seller and their agents shall not
be bound by any terms, conditions, statements, warranties or representations,
oral or written, not contained herein.  No change or modifications to this
Agreement shall be valid unless the same is in writing

and signed by the parties hereto.  Each party reserves the right to waive any of
the terms or conditions of this Agreement which are for their respective benefit
and to consummate the transaction contemplated by this Agreement in accordance
with the terms and conditions of this Agreement which have not been so waived. 
Any such waiver must be in writing signed by the party for whose benefit the
provision is being waived.

 

16.11.         Severability.  If any one or more of the provisions hereof shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

16.12.         Survival.  Except as otherwise specifically provided for herein
or in any closing document (collectively, the “Surviving Termination
Obligations”), the provisions of this Agreement and the representations and
warranties herein shall not survive after the conveyance of title and payment of
the Purchase Price but be merged therein.

 

16.13.         Exhibits.  Exhibit A through Exhibit K attached hereto are
incorporated herein by reference.

 

16.14.         Time.  Time is of the essence in the performance of each of the
parties’ respective obligations contained herein.

 

16.15.     Limitation of Liability. The obligations of Seller are binding only
on Seller’s interest in the Property (including proceeds of sale of the
Property) and shall not be personally binding upon, nor shall any resort be had
to, any other assets of Seller nor the private properties of any of the
partners, officers, directors, shareholders or beneficiaries of Seller, or of
any partners, officers, directors, shareholders or beneficiaries of any partners
of Seller, or of any of Seller’s employees or agents. All documents executed by
Seller shall be deemed to contain (even if not expressly stated) the foregoing
exculpation.

 

16.16.         Prevailing Party.  Should either party employ an attorney to
enforce any of the provisions hereof, (whether before or after Closing, and
including any claims or actions involving amounts held in escrow), the
non-prevailing party in any final judgment agrees to pay the other party’s
reasonable expenses, including charges payable to the Escrow Agent and
reasonable attorneys’ fees and expenses in or out of litigation and, if in
litigation, trial, appellate, bankruptcy or other proceedings, expended or
incurred in connection therewith, as determined by a court of competent
jurisdiction.  The provisions of this Section 16.16 shall survive Closing and/or
any termination of this Agreement.

 

16.17.         Escrow Agreement.

 

16.17.1.             Instructions.  Purchaser and Seller each shall promptly
deposit a copy of this Agreement executed by such party (or either of them shall
deposit a copy executed by both Purchaser and Seller) with Escrow Agent, and,
upon receipt of the

 

--------------------------------------------------------------------------------


 

Deposit from Purchaser, Escrow Agent shall immediately execute this Agreement
where provided below.  This Agreement, together with such further instructions,
if any, as the parties shall provide to Escrow Agent by joint written agreement,
shall constitute the escrow instructions.  If any requirements relating to the
duties or obligations of Escrow Agent hereunder are not acceptable to Escrow
Agent, or if Escrow Agent requires additional instructions, the parties hereto
agree to make such deletions, substitutions and additions hereto as counsel for
Purchaser and Seller shall mutually approve, which additional instructions shall
not substantially alter the terms of this Agreement unless otherwise expressly
agreed to by Seller and Purchaser.

 

16.17.2.             Real Estate Reporting Person.  Escrow Agent is hereby
designated the “real estate reporting person” for purposes of Section 6045 of
Title 26 of the United States Code and Treasury Regulation 1.6045-4 and any
instructions or settlement statement prepared by Escrow Agent shall so provide. 
Upon the consummation of the transaction contemplated by this Agreement, Escrow
Agent shall file Form 1099 information return and send the statement to Seller
as required under the aforementioned statute and regulation.  Seller and
Purchaser shall promptly furnish their federal tax identification numbers to
Escrow Agent and shall otherwise reasonably cooperate with Escrow Agent in
connection with Escrow Agent’s duties as real estate reporting person.

 

16.17.3.             Liability of Escrow Agent.  The parties acknowledge that
the Escrow Agent shall be conclusively entitled to rely, except as hereinafter
set forth, upon written notice from Purchaser or Seller as to how the Deposit
(which, for purposes of this Section shall be deemed to also include any other
escrowed funds held by the Escrow Agent pursuant to this Agreement) should be
disbursed. Any written notice sent by Seller or Purchaser (the “Notifying
Party”) to the Escrow Agent shall be sent simultaneously to the other noticed
parties pursuant to Section 16.1 herein (the “Notice Parties”).  If the Notice
Parties do not object to the Notifying Party’s notice to the Escrow Agent within
ten (10) days after the Notice Parties’ receipt of the Notifying Party’s written
notice to the Escrow Agent, the Escrow Agent shall be able to rely on the same. 
If the Notice Parties send, within such ten (10) days, written notice to the
Escrow Agent disputing the Notifying Party’s notice, a dispute shall exist and
the Escrow Agent shall hold the Deposit as hereinafter provided. Notwithstanding
the foregoing, if Escrow Agent receives written notice from Purchaser on or
prior to the expiration of the Title Review Period indicating that it has
formally terminated this Agreement on or prior to the expiration of the Title
Review Period, Escrow Agent shall immediately return the Deposit to Purchaser
notwithstanding any contrary direction of Seller. The parties hereto hereby
acknowledge that Escrow Agent shall have no liability to any party on account of
Escrow Agent’s failure to disburse the Deposit if a dispute shall have arisen
with respect to the propriety of such disbursement and, in the event of any
dispute as to who is entitled to receive the Deposit, disburse them in
accordance with the final order of a court of competent jurisdiction, or to
deposit or interplead such funds into a court of competent jurisdiction pending
a final decision of such controversy. The parties hereto further agree that
Escrow Agent shall not be liable for failure to any depository and shall not be
otherwise liable except in the event of Escrow Agent’s gross negligence or
willful misconduct.  The Escrow Agent shall be reimbursed on an equal basis by
Purchaser and Seller for any reasonable expenses incurred by the Escrow Agent
arising from a dispute with respect to the Deposit.  The obligations of Seller
and Purchaser with respect to the Escrow Agent are intended to be binding only
on Seller and Seller’s assets and Purchaser and Purchaser’s assets,
respectively, and shall not be

 

--------------------------------------------------------------------------------


 

personally binding upon, nor shall any resort be had to, the private properties
of any of the partners, officers, directors, shareholders or beneficiaries of
Seller or Purchaser, or of any partners, officers, directors, shareholders or
beneficiaries of any partners of Seller or Purchaser, or of any of Seller’s or
Purchaser’s employees or agents.

 

16.18.         No Recording.  Neither this Agreement nor any memorandum or short
form hereof shall be recorded or filed in any public land or other public
records of any jurisdiction, by either party and any attempt to do so may be
treated by the other party as a breach of this Agreement.

 

16.19.         Waiver of Trial by Jury.  The respective parties hereto shall and
hereby do waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other on any matters whatsoever
arising out of or in any way connected with this Agreement, or for the
enforcement of any remedy under any statute, emergency or otherwise.

 

16.20.         Existing Lease.  Nothing contained in this Agreement is intended
to, or shall be interpreted to, waive, modify or supplement any of the terms and
conditions of the existing lease between Seller and Purchaser covering a portion
of the Property, or the rights and obligations of the parties thereunder. 
Without limitation, any breach or default by either party under this Agreement
shall not constitute a breach or default under such lease or otherwise affect
the parties’ rights and obligations under such lease. Upon Closing of the sale
of the Property hereunder, the existing lease between the parties shall
terminate.

 

[SIGNATURES ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
on the date set forth above.

 

 

 

SELLER:

 

 

 

 

 

THE REALTY ASSOCIATES FUND VI, L.P.,

 

a Delaware limited partnership

 

 

 

By:

Realty Associates Fund VI LLC, a Massachusetts limited liability company,
general partner

 

 

 

 

 

By:

Realty Associates Advisors LLC, a Delaware limited liability company, manager

 

 

 

 

 

 

 

By:

Realty Associates Advisors Trust, a Massachusetts business trust, manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ James P. Raisides

 

 

 

 

 

[Officer]

 

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

 

 

CUBIST PHARMACEUTICALS, INC.,

 

 

 

 

 

By:

/s/ Tamara Joseph

 

Name:

Tamara Joseph

 

Title:

SR. VP, General Counsel & Secretary

 

--------------------------------------------------------------------------------


 

ESCROW AGENT JOINDER

 

Escrow Agent hereby executes this Agreement for the sole purpose of
acknowledging receipt of the Deposit and its responsibilities hereunder and to
evidence its consent to serve as Escrow Agent in accordance with the terms of
this Agreement.

 

 

ESCROW AGENT:

 

 

 

CHICAGO TITLE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Ellen Schwab

 

Name:

Ellen Schwab

 

Title:

Commercial Escrow Officer

 

 

 

Date:

June 21, 2011

 

--------------------------------------------------------------------------------

 

 


 

LIST OF EXHIBITS

 

EXHIBITS

 

 

 

 

Exhibit A

-

Legal Description

 

 

Exhibit B

-

Intentionally Omitted

 

 

Exhibit C

-

Estoppel Certificate

 

 

Exhibit D

-

Permitted Exceptions

 

 

Exhibit E

-

Lease Schedule

 

 

Exhibit F

 

Form of Quitclaim Deed

 

 

Exhibit G

-

Form of General Assignment

 

 

Exhibit H

-

Form of Notice Letter to Tenants

 

 

Exhibit I

-

Form of Non-Foreign Entity Certificate

 

 

Exhibit J

-

List of Service Contracts

 

 

Exhibit K

-

Schedule of Claims

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

A certain parcel of land in the Commonwealth of Massachusetts, County of
Middlesex, Town of Lexington, and shown as Lot 2 on a plan entiled “Plan of Land
in Lexington, Mass.  (Middlesex County),” dated March 27, 1998, recorded
October 6, 1998, with Middlesex South Registry of Deeds as Plan No. 1088 of 1998
in Book 29190, Page 447, prepared by Beals and Thomas, Inc., more particularly
bounded and described as follows:

 

Beginning at the most southerwesterly corner of the premises, at the
southeasterly corner of Lot 1 as shown on said plan, thence running:

 

N 02° 20’ 56” E

180.68 feet to a point, thence turning and running;

 

 

N 87° 39’ 04” W

40.00 feet to a point, thence turning and running;

 

 

N 02° 20’ 56” E

122.19 feet to a point, thence turning and running;

 

 

S 87° 39’ 04” E

40.00 feet to a point, thence turning and running;

 

 

N 02° 20’ 56” E

547.13 feet to a point, thence turning and running, said last five courses being
bounded by Lot 1, as shown on said plan, thence turning and running;

 

 

S 87° 36’ 20” E

1,330.04 feet to a point of curvature, thence running;

 

 

Northeasterly

by a curve to the left having a radius of 135.00 feet and a length of 58.90 feet
to a point of tangency, thence running;

 

 

N 67° 23’ 52” E

146.89 feet to a point, thence turning and running;

 

 

S 03° 52’ 06” E

111.25 feet to a point, said last four courses being bounded by land now or
formerly of the Town of Lexington, thence turning and running;

 

 

S 44° 07’ 54” W

561.19 feet to a point, thence turning and running;

 

 

S 22° 29’ 38” E

435.76 feet to a point, said last two courses are bounded in part by land now or
formerly of the Town of Lexington and, in part now or formerly of Hayden Office
Trust, thence running;

 

EXHIBIT A - 1

--------------------------------------------------------------------------------


 

The land referred to in this Commitment is described as follows:

 

Southwesterly

by a curve to the right, having a radius of 985.00 feet and a length of 12.11
feet to a point of tangency, thence turning and running;

 

 

N 87° 36’ 20” W

1,329.27 feet to the point of beginning, said last two courses being bounded by
the northerly sideline of Hayden Avenue.

 

A portion of said Lot 2 is registered land, bounded and described as follows;

 

Lot 293 on Land Court Plan 19485 N as approved by the Land Court and filed in
the Land Registration Office; and

 

Lots 10 and 11 on Land Court Plan 16660 O, as approved by the Land Court and
filed with the Land Registration Office.

 

There is appurtenant to the above described Lot 11 the right and easement to use
the drainage ditch running from west to east across the northerly portion of Lot
10, shown on said plan, as set forth in Registered Document No. 517903.

 

There is appurtenant to the above described Lot 11 rights and easements for
sewer purposes as set forth in Registered Document No. 479201.

 

There is appurtenant to said Lot 293 the benefits of the agreement and
reservation as to trunk sewer more particularly set forth in deed filed as
Document No. 479738.

 

Lot 10 has the benefit of a reservation in the strip of land marked sewer
easement as shown on said plan, set forth in Document No. 517903 and the rights
and easements for sewer purposes as set forth in Registered Document No. 479201,
insofar as applicable.

 

Together with the appurtenant rights, easements and restrictions over Lot B on
plan entitled “A Compiled Plan of Land in Lexington, Mass.” dated August 27,
1970, by John J. McSweeney, recorded with Middlesex South District Deeds in Book
11928, Page 614, as shown on said plan, as reserved in a taking by the Town of
Lexington dated November 30, 1970, recorded with said Deeds in Book 11928,
Page 611, and in a deed from George H. Crawford to the Town of Lexington of the
said Lot B dated December 7, 1970, recorded with said Deeds in Book 11928,
Page 614.

 

Together with the appurtenant rights and easements set forth in Declaration of
Covenants and Easements dated September 18, 1998 filed as Document No. 1084070
and recorded in Book 29287, Page 189; as affected by Amended and Restated
Declaration of Covenants and Easements dated November 8, 1999, filed as Document
No. 1123738, and recorded in Book 30855, Page 323; as affected by First
Amendment to Amended and Restated Declaration of Covenants and Easements dated
March 26, 2002, filed as Document No. 1201521, and recorded in Book 37256,
Page 364.

 

EXHIBIT A - 2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INTENTIONALLY OMITTED

 

EXHIBIT B - 1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TENANT ESTOPPEL CERTIFICATE

 

                                                      (the “Tenant”) hereby
certifies to The Realty Associates Fund VI, L.P., a Delaware limited partnership
(the “Owner”) and                            , a                            ,
its successors or assigns (“Purchaser”) as follows:

 

1.             Pursuant to that certain Lease dated                        ,
           (the “Lease”), Tenant leases                         square feet of
space (the “Premises”) located on the        floor in the building known as
                                               (the “Property”).  The Lease, as
amended, modified and supplemented, is in full force and effect, and represents
the entire agreement between Tenant and Owner relating to the Premises or the
Property.  There are no amendments, modifications or supplements to the Lease or
any side letters or other arrangements relating to the Premises or the Property,
whether oral or written, except as follows (include the date of each amendment,
modification, supplement or
agreement):                                                                                                                   . 
A true, complete and correct copy of the Lease, as amended, modified and
supplemented, is attached hereto as Exhibit A.

 

2.             The term of the Lease began on                              ,
            and will end on                                   , 20      . 
Tenant has accepted the Premises, is in occupancy, and is paying rent under the
Lease.

 

3.             The Lease does/does not provide for an option to extend the term
of the Lease for                              years.  Except as expressly
provided in the Lease, Tenant does not have any right or option to renew or
extend the term of the Lease, to lease other space at the Property, to cancel
the Lease, nor any preferential right to purchase all or any part of the
Premises or the Property.

 

4.             The Lease is presently in full force and effect and neither Owner
nor Tenant is in default thereunder.  There exist no facts that would constitute
a basis for any such default upon the lapse of time or the giving of notice or
both.

 

5.             Tenant is currently paying [Base Monthly] Rent under the Lease in
the amount of $                                  and estimated monthly
passthroughs in the amount of                        .  Tenant’s percentage
share of operating expenses and real estate taxes is            %.  As of the
date of this certificate, to the knowledge of Tenant, there exist no offsets,
counterclaims, or defenses of Tenant under the Lease against Owner, and there
exist no events that would constitute a basis for any such offset, counterclaim,
or defense against Owner upon the lapse of time or the giving of notice or both,
except the following (if left blank, there shall be deemed to be
none):                                              .  Any Rent owing on the
date hereof has been paid with the last such payment being made with respect
to              , 2011.  No amounts of Base Rent payable under the Lease has
been prepaid except through the end of the current month, and no other charges
payable under the Lease have been prepaid for any period other than estimated
payments of operating expenses and taxes.

 

EXHIBIT C - 1

--------------------------------------------------------------------------------


 

6.             There are no concessions, bonuses, free rental periods, rebates,
advance rental payments, or other matters affecting the rental payable by Tenant
under the Lease except as described in the attached Lease

 

7.             A cash security deposit in the amount of
$                                   has been paid to Owner under the Lease, and
Tenant has not given Owner any other security or similar deposit.

 

8.             All improvements or repairs required under the terms of the Lease
to be made by Owner through the date hereof have been satisfactorily completed. 
All allowances and other payments due to Tenant by Owner under the terms of the
Lease have been paid in full, except the following (if left blank, there shall
be deemed to be
none):                                                               .

 

9.             Tenant acknowledges that: (a) Purchaser will rely on the
statements of Tenant in Purchaser’s decision to purchase the Property from
Owner, and (b) Owner may assign its interest in the Lease to Purchaser and
agrees, upon receipt of notice of such assignment from Owner and Purchaser, to
attorn to Purchaser and to perform all of Tenant’s obligations as the tenant
under the Lease, including, without limitation, the payment of rent, directly to
Purchaser, or its agent, as the landlord under the Lease, from and after the
date of such notice.

 

 

Dated this                  day of                             , 2011.

 

 

 

[NAME OF TENANT]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT C - 2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PERMITTED EXCEPTIONS

 

1.                                       Real estate taxes and all general and
special assessments applicable to the year of Closing (to the extent not fully
paid at Closing) and subsequent calendar years.

 

2.                                       Rights of tenants under the Leases.

 

3.                                       Local, state and federal laws,
ordinances or governmental regulations, including, but not limited to, building
and zoning laws, ordinances and regulations, now or hereafter in effect relating
to the Property.

 

EXHIBIT D - 1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LEASE SCHEDULE

 

[Please see rent roll attached hereto]

 

NOTE:  The rent roll has been attached for reference purposes only and Seller
does not represent the accuracy thereof.

 

EXHIBIT E - 1

--------------------------------------------------------------------------------


 

[Tables to come]

 

EXHIBIT E - 2

--------------------------------------------------------------------------------


 

[Tables to come]

 

EXHIBIT E - 3

--------------------------------------------------------------------------------


 

[Tables to come]

 

EXHIBIT E - 4

--------------------------------------------------------------------------------


 

[Tables to come]

 

EXHIBIT E - 5

--------------------------------------------------------------------------------


 

[Tables to come]

 

EXHIBIT E - 6

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF DEED

 

NOTE:

THIS FORM WILL BE MODIFIED, AS APPROPRIATE, TO COMPLY WITH APPLICABLE STATE LAW
REQUIREMENTS.

 

AFTER RECORDING RETURN TO:

 

 

 

 

 

 

 

 

 

 

 

 

QUITCLAIM DEED

 

THE STATE OF                       

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF                           

§

 

 

THAT, THE REALTY ASSOCIATES FUND VI, L.P., a Delaware limited partnership
(“Grantor”), for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration in hand paid to Grantor by
                                            (“Grantee”), whose mailing address
is                        ,                                             ,
Attention:                               , the receipt and sufficiency of such
consideration being hereby acknowledged, GRANTS unto Grantee that certain real
property being more particularly described in Exhibit A attached hereto and made
a part hereof for all purposes, together with all improvements, structures and
fixtures situated thereon (collectively, the “Property”); subject, however, to
those matters more particularly described in Exhibit B attached hereto and made
a part hereof for all purposes (collectively, the “Permitted Exceptions”).

 

EXHIBIT F - 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this instrument has been executed as of (but not necessarily
on) this             day of                        , 20   .

 

 

 

GRANTOR:

 

 

 

 

 

 

 

 

THE REALTY ASSOCIATES FUND VI, L.P.,

 

 

a Delaware limited partnership,

 

 

 

 

 

By:

Realty Associates Fund VI LLC,

 

 

 

a Massachusetts limited liability company,

 

 

 

General Partner

 

 

 

 

 

 

 

By:

Realty Associates Advisors LLC,

 

 

 

 

A Delaware limited liability company,

 

 

 

 

Manager

 

 

 

 

 

 

 

 

 

By:

Realty Associates Advisors Trust,

 

 

 

 

 

a Massachusetts business trust,

 

 

 

 

 

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

[Officer]

 

EXHIBIT F - 2

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

§

 

§

COUNTY OF SUFFOLK

§

 

This instrument was acknowledged before me on                                ,
20    , by                                                                , a
                                           , on behalf of such
                                .

 

My Commission  Expires:

 

 

 

 

Notary Public, State of

 

 

 

 

 

 

 

 

 

Notary’s name printed:

 

NOTE:

THIS FORM WILL BE MODIFIED, AS APPROPRIATE, TO COMPLY WITH APPLICABLE STATE LAW
REQUIREMENTS.

 

EXHIBIT F - 3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

GENERAL ASSIGNMENT

 

THIS GENERAL ASSIGNMENT (the “General Assignment”) is made as of the         
day of                        , 2010 by:  (i) THE REALTY ASSOCIATES FUND VI,
L.P., a Delaware limited partnership (“Seller”), and
(ii)                                     , a
                                        (“Purchaser”).

 

KNOW ALL MEN BY THESE PRESENTS:

 

Concurrently with the execution and delivery hereof, pursuant to a certain
Agreement of Purchase and Sale dated           , 2011 (the “Agreement”) between
Seller and Purchaser, Seller is conveying to Purchaser all of Seller’s right,
title and interest in and to the real property described on Exhibit A attached
hereto and made a part hereof (the “Land”) and in and to the building, parking
areas and other structures and improvements located on the Land (collectively,
the “Improvements”) located in Lexington, Massachusetts.  The Land and the
Improvements are hereinafter sometimes collectively referred to as the
“Property.”

 

It is the desire of Seller to hereby sell, assign, transfer, convey, set-over
and deliver to Purchaser all of Seller’s right, title and interest in and to the
Assigned Property (as hereinafter defined).

 

1.             Bill of Sale and Assignment.

 

Seller does hereby sell, assign, transfer, set-over and deliver unto Purchaser,
its successors and assigns, with special warranty of title and subject to the
limitations contained in Section 8.2 of the Agreement, all right, title and
interest of Seller in and to:

 

a.             All personal property (including equipment), if any, owned by
Seller and located on the Property as of the date hereof, all inventory located
on the Property on the date hereof, and all fixtures (if any) owned by Seller
and located on the Property as of the date hereof (the “Personal Property”); and

 

b.             All non-exclusive trademarks and trade names, if any, used in
connection with the Property, but only to the extent that the same are not
trademarks or trade names of Seller or any of Seller’s affiliated companies
(collectively, the “Trade Names”);

 

c.             Seller’s interest, if any, in and to the service, equipment,
supply and maintenance contracts (the “Contracts”) listed on Schedule 1 attached
hereto, and guarantees, licenses, approvals, certificates, permits and
warranties relating to the Property, to the extent assignable (collectively, the
“Intangible Property”); and

 

EXHIBIT G - 1

--------------------------------------------------------------------------------


 

d.             The leases, subleases, licenses and other occupancy agreements,
together with any and all amendments, modifications or supplements thereto (the
“Leases”) demising space in or otherwise similarly affecting or relating to the
Property listed on Schedule 2 attached hereto; subject, however to the rights of
Seller set forth in the Agreement to rents under the leases assigned hereby
attributable to the period prior to the date hereof.

 

TO HAVE AND TO HOLD the Personal Property, the Trade Names, the Intangible
Property and the Leases (collectively, the “Assigned Property”) unto Purchaser,
its successors and assigns, forever.

 

2.             Assumption/Indemnity.

 

A.            Purchaser accepts the foregoing assignment and assumes and agrees
to be bound by and to perform and observe all of the obligations, covenants,
terms and conditions to be performed or observed under the Assigned Property
arising on or after the date hereof.  Purchaser further agrees to indemnify
Seller and hold Seller harmless from and against any and all claims, liens,
damages, demands, causes of action, liabilities, lawsuits, judgments, losses,
costs and expenses (including, without limitation, attorneys’ fees and expenses)
(collectively, the “Losses”) asserted against or incurred by Seller by reason of
or arising out of any failure by Purchaser to perform or observe the
obligations, covenants, terms and conditions assumed by Purchaser hereunder
arising in connection with the Assigned Property and related to the period on or
after the date hereof.

 

B.            Seller agrees, for a period of nine (9) months from the date of
this Agreement, to indemnify, defend and hold Purchaser harmless from and
against any and all Losses asserted against or incurred by Purchaser in
connection with the Assigned Property arising out of any failure by Seller to
perform or observe the obligations, covenants, terms and conditions to be
performed by Seller in connection with the Assigned Property and occurring or
alleged to have occurred on or prior to the date hereof.  From and after the
date that is nine (9) months from the date of this General Assignment, this
Paragraph 2B shall be void and of no force or effect.

 

3.             Limitation of Liability.

 

The obligations of Seller are binding only on Seller’s interest in the Property
and shall not be personally binding upon, nor shall any resort be had to, any
other assets of Seller nor the private properties of any of the partners,
officers, directors, shareholders or beneficiaries of Seller, or of any
partners, officers, directors, shareholders or beneficiaries of any partners of
Seller, or of any of Seller’s employees or agents.

 

4.             Exclusions from Personal Property.

 

It is hereby acknowledged by the parties that the Assigned Property shall not
include claims relating to any real property tax refunds or rebates for periods
accruing prior to the date hereof, existing insurance claims and any existing
claims against tenants of the Property, which claims are hereby reserved by
Seller.

 

EXHIBIT G - 2

--------------------------------------------------------------------------------


 

5.             Counterpart Copies.

 

This General Assignment may be executed in two or more counterpart copies, all
of which counterparts shall have the same force and effect as if all parties
hereto had executed a single copy of this General Assignment.

 

IN WITNESS WHEREOF, the parties have caused this General Assignment to be
executed as of the date first written above.

 

 

 

SELLER:

 

 

 

 

 

THE REALTY ASSOCIATES FUND VI, L.P.,

 

 

a Delaware limited partnership,

 

 

 

 

 

By:

Realty Associates Fund VI LLC,

 

 

 

a Massachusetts limited liability company,

 

 

 

General Partner

 

 

 

 

 

 

 

By:

Realty Associates Advisors LLC,

 

 

 

 

A Delaware limited liability company,

 

 

 

 

Manager

 

 

 

 

 

 

 

 

 

By:

Realty Associates Advisors Trust,

 

 

 

 

 

a Massachusetts business trust,

 

 

 

 

 

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

[Officer]

 

 

 

 

 

PURCHASER:

 

 

 

 

 

                                                  ,

 

 

 

a                                               

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

EXHIBIT G - 3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

NOTICE LETTER TO TENANTS

 

                        , 20      

 

CERTIFIED MAIL,

RETURN RECEIPT REQUESTED

 

Dear Tenant:

 

We are pleased to advise you that the building in which your premises are
located at                                                                
                                                  , has been sold by THE REALTY
ASSOCIATES FUND VI, L.P. to                                               
                 (the “Purchaser”) effective as of the date set forth above. 
Your lease agreement has been assigned to and accepted by Purchaser and
Purchaser has agreed to assume all responsibility for security deposits
currently held under your lease.

 

All future correspondence relating to your tenancy, as well as rent checks and
other payments, should be made payable and mailed to                       c/o
               .

 

The Purchaser looks forward to working with you in the operation of this
Property.

 

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

SELLER:

 

 

 

 

 

THE REALTY ASSOCIATES FUND VI, L.P.,

 

 

a Delaware limited partnership,

 

 

 

 

 

By:

Realty Associates Fund VI LLC,

 

 

 

a Massachusetts limited liability company,

 

 

 

General Partner

 

 

 

 

 

 

 

By:

Realty Associates Advisors LLC,

 

 

 

 

A Delaware limited liability company,

 

 

 

 

Manager

 

 

 

 

 

 

 

 

 

By:

Realty Associates Advisors Trust,

 

 

 

 

 

a Massachusetts business trust,

 

 

 

 

 

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

[Officer]

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

                                    ,

 

 

a                                  

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

NON-FOREIGN ENTITY CERTIFICATE

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by THE REALTY ASSOCIATES FUND VI,
L.P. (“Transferor”), the undersigned hereby certifies on behalf of Transferor:

 

1.                                       Transferor is not a foreign
corporation, foreign partnership, foreign trust or foreign estate (as those
terms are defined in the Internal Revenue Code and Income Tax Regulations);

 

2.                                       Transferor’s U.S. employer
identification number is               ; and

 

3.                                       Transferor’s office address is:

 

c/o TA Associates Realty

28 State Street, 10th Floor

Boston, Massachusetts 02109

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service and that any false statement made within this certification
could be punished by fine, imprisonment, or both.

 

Under penalties of perjury the undersigned declares that he has examined this
certification and that to the best of his knowledge and belief it is true,
correct and complete, and the undersigned further declares that he has the
authority to sign this document on behalf of the Transferor.

 

--------------------------------------------------------------------------------


 

Dated:

 

, 2011

 

 

 

 

 

 

 

 

 

 

 

TRANSFEROR:

 

 

 

 

 

THE REALTY ASSOCIATES FUND VI, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

Realty Associates Fund VI LLC, a Massachusetts limited liability company,
general partner

 

 

 

 

 

 

 

By:

Realty Associates Advisors LLC, a Delaware limited liability company, manager

 

 

 

 

 

 

 

 

 

By:

Realty Associates Advisors Trust, a Massachusetts business trust, manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

[Officer]

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

SERVICE CONTRACTS

 

VENDOR:

 

SERVICE:

 

 

 

Access Northeast

 

Internet

 

 

 

Conversent Communications

 

Phone

 

 

 

Chem Aqua

 

Water Treatment

 

 

 

FMN Services, Inc.

 

Kitchen Cleaning

 

 

 

Milton CAT

 

Generator Maintenance

 

 

 

Stanley Elevator Company, Inc.

 

Elevator

 

 

 

Fire Systems Technology

 

Fire Alarm Monitoring

 

 

 

Anthony Vanaria and Sons, Inc.

 

Snow Removal

 

 

 

Corporate Chefs, Inc.

 

Cafeteria

 

 

 

Evergreen Tropical Interiors, Inc.

 

Interior landscaping

 

 

 

American Cleaning

 

Janitorial

 

 

 

RI Harvey

 

Trash Removal

 

 

 

Emcor Services

 

HVAC Maintenance

 

 

 

Building Technology Engineers, Inc.

 

Building Operations and Maintenance

 

 

 

Waltham Services, Inc.

 

Pest Control

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

SCHEDULE OF CLAIMS

 

None

 

--------------------------------------------------------------------------------